— Appeal from a judgment (denominated order and judgment) of the Supreme Court, Monroe County (Thomas M. Van Strydonck, J.), entered December 31, 2012. The judgment, inter alia, denied the motion of defendant to vacate an order entered June 14, 2012 and granted plaintiff the right to demolish a certain structure at the expense of defendant.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Present — Centra, J.E, Fahey, Lindley, Sconiers and Whalen, JJ.